—In an action, inter alia, to declare that any regulations promulgated by the defendants which set fees "for the inspection with respect to the approval of sanitary facilities” on individual plots are illegal, defendants appeal from a judgment of the Supreme Court, Suffolk County, entered March 31, 1978, which, after a nonjury trial, inter alia, declared the regulations setting the fees in question to be illegal, null and void. Judgment reversed, on the law, without costs or disbursements, judgment is granted in favor of defendants declaring the regulations setting the fees to be valid, and the complaint is otherwise dismissed. The Suffolk County Department of Health, having the power to regulate the sanitary aspects of water supply and sewage disposal, may impose fees in connection with permits issued pursuant to this power (cf. Matter of Torsoe Bros. Constr. Corp. v Board of Trustees of Inc. Vil. of Monroe, 49 AD2d 461). The plaintiffs have failed to prove that the license or permit fee exceeded the "sum reasonably necessary to cover the costs of issuance, inspection and enforcement” (p 465). Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.